If it is conceded that the defendant was careless in its management or control of the wires near the plaintiff's house, it is apparent that the defendant owed him no duty which it violated or failed to observe at the time he sought to cut the wires. This was a voluntary act on his part, neither authorized nor ratified by the defendant, nor rendered necessary for his own protection or that of his family. There was no emergency that required it. He was an intermeddler with the property of the defendant, and cannot recover. McGill v. Company, 70 N.H. 125, 128; Garland v. Railroad,76 N.H. 556; Clark v. Railroad, 78 N.H. 428.
Exception overruled: judgment for the defendant.
All concurred.